DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Due to communications filed 4/17/20, the following is a non-final first office action.  Claims 1-6 are pending in this application and are rejected as follows.   

Claim Rejections - 35 USC §101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

3.	Claims 1-6 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-6, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  

In addition, the claim recites a judicial exception.  The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, analysis,  update and communication of electronic delivery records, which is a process performed in the human mind (including and observation, evaluation, judgement, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing, updating, and communicating delivery information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 

Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing, updating and communicating information related to delivery records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAMATSU (JP 3758140 B2)  and further in view of Baalke et al (US 11222299 B1).

As per claim 1, MURAMATSU discloses:
a first selection unit configured to select a first candidate delivery location from a plurality of predetermined stop locations based on a position of the user, a past delivery history to the user, or the delivery location specified by the user, when the delivery request is made, (MURAMATSU [0005] (1) In order to achieve the above object, according to the first aspect of the present invention, there is provided an information presentation device for presenting route information regarding a route derived from the current position and the destination to the user, the current position information and the destination…[0007] First, information handled in the present invention will be described. The current position information is information about a location where the user is currently located, and the destination information is information about a location where the user is going, and includes not only the final destination but also a transit location.);

a determination unit configured to determine whether or not the autonomous driving vehicle can reach the first candidate delivery location based on at least one of a cruising available distance and road passability information of the autonomous driving vehicle, (MURAMATSU [0005] storage Cruising distance calculating means for calculating a cruising distance corresponding to the detected remaining amount of energy with reference to the consumption information, and referring to the guide information based on the calculated cruising distance information, the vehicle Can take a detour to reach the destination without replenishing energy on the way; [0006] In this invention, the cruising distance calculating means calculates the cruising distance corresponding to the current remaining energy, and referring to this, the editing means Set a driving range that allows the vehicle to detour to the destination without refueling on the way, Map information including the route this The route information that overlaps the travelable range is edited, and the edited route information is presented to the user via the presenting means);

MURAMATSU does not disclose the following limitations, however, Baalke et al discloses:

a second selection unit configured to select a second candidate delivery location where the autonomous driving vehicle can reach, from the plurality of stop locations based on at least any one of the cruising available distance and the road passability information, if it is determined that the autonomous driving vehicle cannot reach the first candidate delivery location, (Baalke et al (US 11222299 B1) See claim 17. Of Baalke et al : identifying…data regarding at least one attribute of a first autonomous vehicle within the area; generating a first navigation map of the building for the first autonomous vehicle…and wherein the first navigation map further comprises at least a first geolocation corresponding to at least a first access point of the plurality of access points and at least a second geolocation corresponding to the at least one interior space; storing the first navigation map in at least one data store; identifying a task to be performed at or within the at least one interior space, wherein the task is to be performed at a first time; and in response to identifying the task, determining or predicting an environmental condition within a vicinity of the building at the first time, wherein the environmental condition relates to at least one of traffic in the vicinity of the building, weather in the vicinity of the building, congestion in the vicinity of the building or a legal restriction in effect in the vicinity of the building; 

a designation unit configured to designate the first candidate delivery location as the delivery location if it is determined that the autonomous driving vehicle can reach the first candidate delivery location, and configured to designate the second candidate delivery location as the delivery location if it is determined that the autonomous  driving vehicle cannot reach the first candidate delivery location, (Baalke et al (US 11222299 B1) See claim 17. Of Baalke et al : selecting one of the plurality of access points based at least in part on the environmental condition, wherein the first access point is the selected one of the plurality of access points; selecting a first route to be traveled on the at least one surface by the first autonomous vehicle from the first geolocation to the second geolocation by way of the at least one access system based at least in part on the first navigation map, wherein the first route comprises at least one of the first plurality of paths; and

a presentation unit configured to present the designated delivery location to the user before the autonomous driving vehicle starts the delivery of the luggage to the delivery location designated by the designation unit, (See Baalke et al : claim 17: and transmitting at least a first electronic message to the first autonomous vehicle over a network, wherein the first electronic message comprises: a first instruction to travel to the first geolocation).

Neither Baalke et al nor MURAMATSU disclose delivering luggage to a delivery location, however, Baalke et al discloses delivery of items which suggest the delivery of luggage since luggage are items.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Baalke et al in the systems of MURAMATSU, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, with respect to the following:
 wherein the second selection unit is configured to select a plurality of second candidate delivery locations from the plurality of stop locations based on at least one of the cruising available distance and the road passability information, wherein the presentation unit is configured to present the plurality of second candidate delivery locations selected by the second selection unit to the user if it is determined that the autonomous driving vehicle cannot reach the first candidate delivery location, and  wherein the designation unit is configured to designate the second candidate delivery location selected by the user as the delivery location.

Baalke et al nor MURAMATSU specifically disclose the above limitation, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the steps of the invention at a subsequent predetermined time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Baalke et al in the systems of MURAMATSU, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
As per claim 3, Baalke et al does not disclose wherein the determination unit is configured to determine that the autonomous driving vehicle cannot reach the first candidate delivery location based on the cruising available distance and the road passability information if the autonomous driving vehicle cannot return to  predetermined fueling or charging place via the first candidate delivery location. 

However, MURAMATSU discloses in : (7) To achieve the above objective, Claim 7According to the present invention, there is provided an information presentation device mounted on an electrically driven vehicle that presents to a user route information relating to a route derived from current position information and destination information, wherein the current position information and the destination information. Receiving means, storage means for storing information including map information and power supply information regarding power supply stations, and information including consumption information regarding power consumption of the vehicle, and battery detection for detecting the state of charge of the vehicle Means, cruising distance calculating means for calculating a cruising distance corresponding to the detected state of charge with reference to the stored consumption information, and referring to the guide information based on the calculated cruising distance information. And the vehicle. You can take a detour to reach the destination without supplying power on the way)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Baalke et al in the systems of MURAMATSU, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Baalke discloses:
wherein the stop location is a location where parking or  stopping of the autonomous driving vehicle is not legally prohibited, (Baalke (9)The baseline map may be augmented by one or more layers of information or data regarding available infrastructure or features within the area or environment, such as not only roads, sidewalks, crosswalks, bicycle or walking trails, or bridges of any length or width, but also parks, fields, forests, lots, clearings or other spaces, or any other outdoor features, or elevators, escalators, lifts, dumb waiters, moving sidewalks, ramps or other automatic features for transporting people or objects indoors, as well as known restrictions or conditions required for their use.).

As per claim 5, Baalke discloses:
wherein the stop location is a location on the road satisfying  condition in which road width divided by vehicle width of autonomous driving vehicle is equal to or greater than a predetermined ratio threshold value, (Baalke (20) As is shown in FIG. 1F, a customized indoor map 125-2 of the building 145-2 is shown. The building 145-2 includes a pair of entry points 141-1, 141-2, a plurality of passenger elevators 143-1, 143-2, 143-3, a freight elevator 143-4 and a plurality of floors 146-n. The customized indoor map 125-2 is constructed based on a floor plan 146-i of one or more of the floors 146-n, as well as operating characteristics of the elevators 143-1, 143-2, 143-3, 143-4, and one or more attributes of the autonomous vehicle 150, such as the height h, the length I, the width w or the mass m. For example, the customized indoor map 125-2 defines a plurality of navigable paths within the building 145-2, as functions of space and/or time, based on the dimensions of traveling surfaces within the building 145-2 and/or attributes of access systems, such as the entry points 141-1, 141-2, or the elevators 143-1, 143-2, 143-3, 143-4).

As per claim 6, Baalke et al discloses:
wherein the stop location is a location provided with a parking section where the autonomous driving vehicle can be parked or stopped, (Baalke et al: (9)The baseline map may be augmented by one or more layers of information or data regarding available infrastructure or features within the area or environment, such as not only roads, sidewalks, crosswalks, bicycle or walking trails, or bridges of any length or width, but also parks, fields, forests, lots, clearings or other spaces, or any other outdoor features, or elevators, escalators, lifts, dumb waiters, moving sidewalks, ramps or other automatic features for transporting people or objects indoors, as well as known restrictions or conditions required for their use.).

Prior Art Considered
7.	The following is art considered by the Examiner but has not been used in the present office action:
Anderson (US 20190052914 A1)
KUHARA (JP 2018124676 A)

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

July 27, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628